Citation Nr: 1338278	
Decision Date: 11/21/13    Archive Date: 12/06/13

DOCKET NO.  13-12 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to specially adapted housing or a special home adaptation grant.

2.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance or housebound status.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

David Gratz, Counsel




INTRODUCTION

The Veteran served on active duty from May 1942 to November 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, the Veteran claims entitlement to specially adapted housing or a special home adaptation grant, and entitlement to SMC based on the need for aid and attendance or housebound status.

The Veteran has the following service-connected disabilities: (1) residuals of a gunshot wound to the left hip in muscle group XIV, evaluated as 40 percent disabling; (2) degenerative disc disease of the lumbosacral spine at L4-L5 and L5-S1, evaluated as 40 percent disabling; and (3) degenerative joint disease of the left hip, evaluated as 10 percent disabling.  His combined disability rating is 70 percent.  The Veteran has also been awarded a TDIU due to the aggregate impact of his service-connected disabilities, effective August 3, 2006.

Review of the record shows that the Veteran has not been provided examinations in conjunction with his claims.  As such, the Agency of Original Jurisdiction (AOJ) should schedule the Veteran for examinations for his service-connected disabilities and for entitlement to SMC based on the need for aid and attendance.  Additionally, if necessary, the AOJ should also schedule the Veteran for VA examinations for his claims of entitlement to specially adapted housing or a special home adaptation grant, and entitlement to SMC based on housebound status.

As the appeal is being remanded for development, the RO should ask the Veteran to identify any additional, pertinent medical treatment that he has received, and take appropriate measures to obtain those records.  Any additional, pertinent VA treatment records should either be made accessible on Virtual VA or be printed and added to the file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO should contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his service-connected residuals of a gunshot wound to the left hip in muscle group XIV, degenerative disc disease of the lumbosacral spine at L4-L5 and L5-S1, and degenerative joint disease of the left hip.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge of the nature, extent and severity of his service-connected disabilities and their impact on his activities of daily living.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  Schedule the Veteran for appropriate VA examinations to determine the nature and severity of his service-connected disabilities, namely residuals of a gunshot wound to the left hip in muscle group XIV, degenerative disc disease of the lumbosacral spine at L4-L5 and L5-S1, and degenerative joint disease of the left hip.

4.  Thereafter, schedule the Veteran for a VA examination to specifically address whether he requires 

(i) the aid and attendance of another individual to perform many of the activities of daily living solely because of or as the result of his service-connected disabilities.

The examiner should provide an opinion as to whether the Veteran requires the regular (but not necessarily constant) aid and attendance of another individual to perform many of the activities of daily living solely because of or as the result of his service-connected disabilities.  In the report, the examiner should specify whether the Veteran's service-connected residuals of a gunshot wound to the left hip in muscle group XIV, degenerative disc disease of the lumbosacral spine at L4-L5 and L5-S1, and degenerative joint disease of the left hip are of such severity as to result in an inability to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  The examiner should also specify whether the Veteran's service-connected residuals of a gunshot wound to the left hip in muscle group XIV, degenerative disc disease of the lumbosacral spine at L4-L5 and L5-S1, and degenerative joint disease of the left hip are of such severity (either individually or in combination) as to actually require that he remain in bed.

(ii) is permanently housebound by reason of service-connected disability or disabilities.  Under such circumstances, the examiner should provide an opinion as to whether the Veteran is substantially confined as a direct result of such service-connected disabilities to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and whether it is reasonably certain that such disabilities and resultant confinement will continue throughout his lifetime.

(iii) specially adapted housing and/or a special home adaptation grant.

For specially adapted housing, the VA examiner must opine as to whether the Veteran's service-connected disabilities result in (1) The loss or loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (2) Blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; (3) The loss or loss of use of one lower extremity together with residuals of organic disease or injury or the loss or loss of use of one upper extremity that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (4) The loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (5) The loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; or (6) Full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.

For special home adaptation, if required, the VA examiner must opine as to whether any of the Veteran's service-connected disabilities (1) includes the anatomical loss or loss of use of both hands, or is due to (2) blindness in both eyes with 5/200 visual acuity or less,  (3) deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk, (4) full thickness or subdermal burns that have resulted in contracture(s) with limitation of motion of one or more extremities or the trunk, or (5) residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease).

5.  Then readjudicate the appeal.  If any claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

